DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/31/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa (US 2018/0017033).
Regarding claim 1, Miyazawa discloses a semiconductor device [e.g. fig. 10/12/3/7 with corresponding elements)] having an input terminal [e.g. 202], an output terminal [e.g. 204] and an earth terminal [e.g. ground], the semiconductor device comprising: a power semiconductor chip [e.g. 110] having a gate terminal, the power semiconductor chip being connected between the output terminal and the earth terminal; a gate resistor [e.g. 160] connected between the input terminal through which a control signal [e.g. the signal at 202/the output signal of 10] is input and the gate terminal of the power semiconductor chip, the control signal input through the input terminal being applied through the gate resistor as a gate voltage to the gate terminal to turn on or off the power semiconductor chip; a threshold setting unit [e.g. 132, 134, 210/230] including a feed circuit [e.g. 210] and an interrupt signal generating unit [e.g. 132, 134/230] having a supply terminal [e.g. node 140], the interrupt signal generating unit being configured to use a voltage generated from the control signal input through the input terminal as an operation power supply [see 134, 330, 340 fig. 4], and to output an interrupt signal upon detecting that a voltage of the control signal is lower than a predetermined voltage [see at least paragraphs 0035-0040, fig. 4]; and a breaker circuit [e.g. 120] connected between the gate terminal of the power semiconductor chip and the earth terminal, and being configured to be turned on upon receiving the interrupt signal to thereby turn off the power semiconductor chip, wherein the feed circuit is connected to the gate terminal and the supply terminal, to supply an electric charge stored in gate capacitance of the power semiconductor chip to the interrupt signal generating unit, responsive to a sudden drop of the voltage of the control signal.


Regarding claim 8, Miyazawa discloses the semiconductor device according to claim 1, wherein the power semiconductor chip is an insulated gate bipolar transistor or a vertical metal-oxide-semiconductor field-effect transistor (MOSFET) [paragraph 0033]. 
Regarding claim 17, Miyazawa discloses the semiconductor device according to claim 1, wherein the gate resistor is directly connected to the gate terminal of the power semiconductor chip.
Allowable Subject Matter
Claims 2-6 are allowed.
Response to Arguments
The amendments filed 02/12/2021 has been addressed in the above sections. In addition, Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Miyazawa fails to disclose claim 1. However, as shown in the rejection section, Miyazawa discloses the features recited in claim 1, in which a gate resistor is matched to resistance 160. 
In addition, Applicant argues in page 10 that "As shown in FIG. 3 of Miyajima, the control signal generation section 10 supplies the generated control signal to the semiconductor apparats 200 through control terminal 202 in Miyajima. That is, the control signal generation 
Applicant argues in page 11 that the Miyazawa's rectify element 210 is connected to the resistance 160 and input terminal 140, and thus is not connected to the gate terminal of semiconductor element 110, to supply an electric charge stored in gate capacitance of the semiconductor element 110 to the interrupt signal generating unit (element 132, 134), responsive to a sudden drop. However, the rectify element is onnected to the gate terminal of semiconductor element 110 via resistance 160 in fig. 3/7, to supply an electric charge stored in gate capacitance of the semiconductor element 110 to the interrupt signal generating unit (element 132, 134), responsive to a sudden drop; and the rectify element is onnected directly to the gate terminal of semiconductor element 110 in fig. 10/12, to supply an electric charge stored in gate capacitance 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842